DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 was considered by the examiner.
Drawings
The drawings filed on 10/22/2022 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOKUBU et al. (US 2016/0070230 A1; hereinafter Kokubu).
Regarding claim 1, Kokubu teaches a light emitting device 13, comprising:  a base plate extending in a first direction; a plurality of light emitting units (shown in figures 4 and 6) arranged on a surface of the base plate 131 while being shifted from each other in the first direction, and each including a support body extending in the first direction and a plurality of light sources supported on the support body while being arranged in the first direction [0021, 2nd sentences]; and a flow path 747 disposed over the surface of the base plate 131 to surround at least part of the light emitting units 13 and allowing air to flow therethrough in the first direction (figures 3-4, and 6, [0063, last sentence and 0064]; the air flows from the fan 81 and travels to the exposure LEDS which are formed on base plate 131).
Regarding claim 2, a covering forming the flow path between the covering  82 and the surface of the base plate is attached to the base plate beside the plurality of light emitting units (figure 6, covering 82).
Regarding claim 19, a rendering device, comprising: the light emitting device; and an area over which a photosensitive material that is irradiated with light by the light emitting device is disposed, the area moving relative to the light emitting device in a direction crossing the first direction (figure 1 shows the light emitting device and the photosensitive member it irradiates).
Regarding claim 20, the area is disposed on a surface of a cylindrical member that rotates in a circumferential direction (figure 1 shows the rotating member photosensitive member 10 and  ITM 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOKUBU in view of SAKURAI (2008/0175605 A1).
Kokubu teaches regarding claim 18, the light emitting device according to claim 15, wherein each of the light emitting units includes a light emitting device on a surface of the support body opposite to a surface facing the base plate.
Kokubu does not teach regarding claims 8-12 and 15-16, a base plate is formed from a metal block.  The material for the base is not listed.
Sakura teaches regarding claims 8-12 and 15-16, a light emitting device, wherein the base plate is formed from a metal block (figure 18;[0099]).  
Regarding claims 5, 10-12, and 17, they depend from claims 3 and 4 but claims 10-14 and 17 are taught by Sakura above.  Regarding claims 3-5, the examiner takes official notice that it is known in the art at the time of the filing of this application to cover an image forming element that operates on the image carrier as claimed.  Specifically, KIM (C1082201C) teaches a covering such as claimed for a charging device. The examiner takes official notice that it would be obvious to use the teaching for a cover for a charging device to suggest a similar cover for a light emitting devices such as claimed in claims 3-5. 
Claims 4-5 recite the light emitting device according to Claim 3, wherein the covering includes a side wall disposed at an end of the base plate in a width direction crossing the first direction, a covering portion covering a surface of the light emitting units opposite to a surface facing the base plate, and an opening formed in the covering portion to allow light from the plurality of light sources to pass therethrough.  For, example, the side walls 15 and 13 are formed at the end, a covering 11 over the element (charging – in this example), and an opening  (figure 5, top opening).  KIM suggest to one of ordinary skill that a cover is usable for comparable for other image forming elements.
Kokubu and Sakurai are concerned with image forming elements and supporting structure.  
Kokubu teaches an airflow system for an element within an image forming device and Sakurai teaches light emitting element for an image forming device.
The rationale for combining the teachings of Kokubu with the teachings of Sakurai relates to the conventional rationale of “use of known techniques to improve similar devices (methods, or products) in the same way” and/or “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Sakurai with the teaching of Kokubu to form the light emitting elements according to a conventional configuration.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of KIM with the teaching of Kokubu to improve the airflow passageway for the light emitting elements according to a conventional airflow passageway for a charging device.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KIM teaches a covering for a charger within an image forming device.  
Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 6-7 recite the light emitting device according to Claims 5 and 4 respectively, wherein each of the light emitting units includes a lens surface through which light from the plurality of light sources passes, and wherein a height of the side wall is greater than a height of the lens surface, and a height of a middle portion of the covering portion in a width direction is smaller than a height of an end portion of the covering portion in the width direction.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG